Motion Granted; Order filed February 5, 2013




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00419-CV
                                     ____________

       GEORGA A. MORAN, JR AND SUSAN K., MORAN, Appellants

                                            V.

     MEMORIAL POINT PROPERTY OWNERS ASSOCIATION, INC,
                           Appellee


                     On Appeal from the 411th District Court
                               Polk County, Texas
                        Trial Court Cause No. CIV 24596

                                        ORDER

       On January 24, 2013, appellants filed a motion to transfer the original exhibits to
this court. Appellants included the exhibits in the form of hard copies. As of November
1, 2010, all reporter’s records, including exhibits, filed in this court are required to be
filed in electronic format. 14th Court of Appeals Loc. Rule 3. Therefore, appellants
motion is granted, and they are ordered to convert the exhibits into an electronic format
and file an electronic record with this court. The costs of electronic conversion shall be
included as costs of the appeal to be assessed at the time the appeal is decided. The
electronic record is due on or before March 5, 2013.

                                        PER CURIAM